          Case 1:18-cv-05427-JSR Document 294 Filed 11/08/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 SIMO HOLDINGS INC.

                   Plaintiff,

          v.                                                   Civil Action No.: 1:18-cv-5427 (JSR)

 HONG KONG UCLOUDLINK
 NETWORK TECHNOLOGY LIMITED,
 AND UCLOUDLINK (AMERICA), LTD.

                   Defendants.

 ------------------------------------------------------x


 PLAINTIFF SIMO HOLDINGS, INC.’S NOTICE OF SUPPLEMENTAL AUTHORITY
    IN SUPPORT OF ITS BRIEF EXPLAINING IN TECHNICAL DETAIL WHY,
          NOTWITHSTANDING DEFENDANTS’ REPRESENTATIONS,
        DEFENDANTS ARE NOT COMPLYING WITH THE INJUNCTION




                                                           1
         Case 1:18-cv-05427-JSR Document 294 Filed 11/08/19 Page 2 of 3



        Plaintiff SIMO Holdings Inc. respectfully submits this Notice of Supplemental Authority

in Support of its Brief Explaining in Technical Detail Why, Notwithstanding Defendants’

Representations Defendants are Not Complying with the Injunction (SIMO’s “Supplemental

Authority” to its “Injunction Compliance Brief”) 1.

        After this Court issued its September 30, 2019 Order regarding uCloudlink’s motion for

clarification and modification of this Court’s injunction (Dkt. 273), uCloudlink sought an

emergency stay of the injunction pending from the Court of Appeals for the Federal Circuit

(uCloudlink’s “Emergency Stay Motion”). SIMO opposed that motion as procedurally improper

because (1) uCloudlink had not sought a stay in the District Court and (2) uCloudlink had not

shown that requesting a stay would be impracticable because this Court had already set forth the

procedure for the parties to determine whether modification of the injunction was appropriate. 2 On

November 6, 2019, the day before uCloudlink filed its response to SIMO’s Injunction Compliance

Brief (Dkt. 287), the Federal Circuit issued its Order on uCloudlink’s Emergency Stay Motion (the

“Emergency Stay Order”). Dkt. 290. The Federal Circuit refused to issue a stay because (1)

uCloudlink had not requested a stay, and (2) the question of modification of the injunction remains

open and subject to this Court’s order permitting uCloudlink to present evidence that would justify

such modification.

        The Emergency Stay Order supports SIMO’s position that the District Court’s injunction:

(1) remains in effect as originally ordered; (2) currently applies to the sale and enablement of the

use of all of devices specified in the injunction order; and (3) applies to all such activity unless and




1
  SIMO’s Injunction Brief is Docket Entry 292.
2
 This Court’s September 30, 2019 order instructs the parties to agree to discovery and engage in
briefing regarding uCloudlink’s design-around. Dkt. 273.

                                                   2
           Case 1:18-cv-05427-JSR Document 294 Filed 11/08/19 Page 3 of 3



until uCloudlink presents sufficient evidence to convince the Court to alter the scope of the

presently governing injunction.

         Moreover, the Emergency Stay Order confirms that the Court’s September 30, 2019 Order

requiring discovery and briefing is “appropriate to determine the parties’ dispute over application

of the injunction to uCloudlink’s redesign products.” 3 Dkt. 290 at 2.

    Date: November 8, 2019
                                                  /s/ Matthew J. Weldon

                                                  Matthew J. Weldon
                                                  K&L Gates LLP
                                                  599 Lexington Avenue
                                                  New York, NY 10022
                                                  Tel: 212.536.4042
                                                  Fax: 212.536.3901
                                                  matthew.weldon@klgates.com

                                                  Peter E. Soskin (Admitted Pro Hac Vice)
                                                  K&L Gates LLP
                                                  Four Embarcadero Center, Suite 1200
                                                  San Francisco, CA 94111
                                                  peter.soskin@klgates.com
                                                  Tel: 415.882.8200
                                                  Fax: 415.882.8220

                                                  Benjamin E. Weed (Admitted Pro Hac Vice)
                                                  Gina A. Jenero (Admitted Pro Hac Vice)
                                                  K&L Gates LLP
                                                  70 W. Madison Street
                                                  Suite 3300
                                                  Chicago, IL 60602
                                                  benjamin.weed@klgates.com
                                                  gina.jenero@klgates.com
                                                  Tel: 312.372.1121
                                                  Fax: 312.827.8000

                                                  ATTORNEYS FOR PLAINTIFF
                                                  SIMO HOLDINGS INC.

3
  Pursuant to this Court’s September 30, 2019 Order, the parties are continuing to discuss the
discovery and briefing on this very issue (Dkt. 273) and will promptly update the Court when they
are able to do so.

                                                 3
